Title: To Thomas Jefferson from Richard Harrison, 23 December 1793
From: Harrison, Richard
To: Jefferson, Thomas



Dear Sir
Decr 23. 1793.

I shall with pleasure attend to the subject of your Accounts to morrow at any hour between 10 and 3 oClock, that may be most convenient to yourself, and am with perfect respect & esteem Dr Sir Yr. Obed hble Servt

R. Harrison


I took the liberty of mentioning to you on a former occasion that some items in your Accounts seemed to require special Certificates, in order to their being admitted as final expenditures.

